Citation Nr: 1726185	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955 and from March 1957 to March 1960.  The Veteran passed away in September 2005, and the appellant his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the appellant testified at a hearing before an Acting Veterans Law Judge who is no longer with the Board.  The appellant subsequently testified at hearing before the undersigned Veterans Law Judge in November 2012. Transcripts of both hearings are of record.

In June 2013, the Board denied the appellant's claim for DIC benefits under  38 U.S.C.A. § 1151, and the appellant appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum Decision, the Court held that the Board failed to advise the appellant that upon request, VA could provide the Veteran's medical records to his sister, Dr. Martin, to aid her in rendering an opinion regarding the Veteran's death.  The Court vacated the Board's June 2013 decision and remanded the claim for action consistent with the terms     of the Memorandum Decision.  In May 2015, the Board remanded the claim for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.



FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not      the delay in performing surgery to treat the Veteran's acute appendicitis at the Gainesville VA Medical Center (VAMC) in August 2005 fell below the standard   of care expected of a reasonable health care provider and that the delay proximately caused the Veteran's death.      


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DIC benefits under the provisions of 38 U.S.C.A. § 1151.  The Veteran passed away at the Gainesville VAMC in September 2005, and his death certificate lists the immediate cause of death as multisystem organ failure, with liver failure and appendicitis listed as underlying causes.  No autopsy was performed.  The appellant contends that the delay in performing surgery to treat the Veteran's acute appendicitis caused his death.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pursuant to 38 U.S.C.A. § 1151, DIC benefits are payable to the surviving spouse of a veteran whose death was not the result of his or her own willful misconduct if the death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the veteran's death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care caused a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death; and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or        (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The record shows that on August 19, 2005, the appellant called the Gainesville VAMC at 1:59 p.m. and reported that the Veteran's temperature was 101.4 degrees and that he exhibited symptoms of vomiting and severe abdominal pain.  She stated that she was worried he might have appendicitis.  The nurse directed the appellant to take the Veteran to the emergency room. 

The appellant testified that she subsequently took the Veteran to the nearest VA emergency room, which was about an hour away in Gainesville.  

At 3:45 p.m., the Veteran arrived at the Gainesville VAMC emergency room and reported severe abdominal pain since 1:00 p.m. the day before and characterized his pain as a nine, out of ten, in severity.  His temperature was 101 degrees.  

At 5:15 p.m., the Veteran was received into the emergency room care area, and laboratory studies were ordered.  By 5:57 p.m., the diagnosis of appendicitis was confirmed, and the plan was surgery that night.  

At 7:57 p.m., the Veteran was seen by VA surgical consultant, Dr. A., who noted a two week history of abdominal pain now localized to the right lower quadrant with complaints of anorexia, nausea, and vomiting.  A physical examination revealed acute distress with guarding in the right lower quadrant, a positive Rovsing's sign, and slight rebound.  

At 8:04 p.m., an order was placed for the intravenous (IV) antibiotic, Cefotetan.  At 8:06 p.m., an anesthesia pre-operative assessment was performed.  The Veteran's condition was classified as ASA IIIE.  

At 9:30 p.m., the Veteran was taken to the operating room via stretcher.  It was noted that an emergency room nurse advised doctors that no call was received       for pre-operative medication, and therefore none was given.  The physicians accompanying the Veteran to the operating room advised that they would give the Veteran his antibiotics.  At 9:55 p.m., the Veteran arrived at the holding area of the operating room.  

At 1:03 a.m. on August 20, 2005, the Veteran underwent an appendectomy.  A     VA operative note indicates that there was a clear perforation at the base of the appendix, and purulent material was coming out of the right lower quadrant.  The appendix was removed, loculations of purulence were broken up and suctioned, and the right lower quadrant was irrigated.  The operation ended at 1:40 a.m.

The record shows that the Veteran was initially stabilized after surgery.  However, he subsequently suffered a series of complications, which led to multisystem organ failure and ultimately resulted in the Veteran's death.

In March 2006, a VA examiner reviewed the evidence of record and summarized the Veteran's course of treatment prior to, during, and after his appendectomy.    The examiner opined that it is less likely than not that the multi-organ failure complications which eventually caused the Veteran's death were caused by or a result of any delay in performing the original surgery, nor was the Veteran's death due to carelessness, negligence, lack of proper skill, error in judgment, or other instance in fault in the provision of care.  In support of this, the examiner provided the following rationale, in relevant part:    

The diagnosis was quickly and accurately established in the emergency room.  In less than six hours from initial presentation, the appropriate workup . . . had been ordered [and] completed, appropriate consultation was ordered [and] completed, preoperative anesthesia evaluation ordered and completed, and the patient was en route to the operating room by [9:30 p.m.] on August 19.  In my opinion, this represents good care delivered in a timely fashion; there was no delay, carelessness, negligence, lack of proper skill, or judgmental errors in the care provided in the [emergency room].  The operative note indicates the surgical procedure began at 50 minutes after midnight; this is more than three hours after the [Veteran] left the emergency room; the records did not contain a clear cut delineation of what transpired during this interval, whether or not there was a problem with surgical staff unavailability or whether or not there was a planned or unplanned delay in the surgery.  Regardless, the operation was completed without apparent incident or complication and the Veteran did well in the immediate postoperative period.  The postoperative surgical and anesthesia notes did not indicate any serious or unexpected problems during the surgery or in the immediate postoperative period.  As noted above, the [Veteran] subsequently experienced a series of complications involving his respiratory system, hepatobiliary system, renal function, etc.

In an August 2010 addendum, the March 2006 VA examiner reviewed additional evidence associated with the claims file and again opined that the Veteran's death was less likely than not caused by or a result of VA hospitalization or medical or surgical treatment.  

In May 2013, another VA examiner reviewed the evidence of record and provided the following opinion, in relevant part:

When the Veteran presented to the emergency room       on [August 19, 2005], the Veteran's symptoms and examination findings were consistent with appendicitis and he was promptly and appropriately diagnosed and taken to the operating room, where it was found that the Veteran's appendix had ruptured, and which led, despite appropriate care by the VAMC, to his eventual death   from organ failure.  I can find [no] evidence for the Veteran's death being the direct result of VA fault such   as carelessness, negligence, lack of proper skill, or error   in judgment, or not a reasonably expected result or complication of the VA care or treatment.

The Veteran's appendix had already ruptured at the time of his surgery.  When viewed from the perspective of the events of [August 19, 2005], this would be surprising, based upon the emergency room presentation, and the spouse's telephone call, because it sounds like acute appendicitis of only about 24 hours duration that was appropriately diagnosed and taken promptly to the operating room.  However, an operative finding of ruptured appendix is not as surprising based upon the admitting physician's, [Dr. A.'s], obtained history of two weeks of abdominal pain that began peri-umbilical and now localized to the right lower quadrant.  [The] Veteran complained of anorexia, nausea and vomiting.  The Veteran's fever was noted by his spouse to be 101.4.    The referenced article, Risk Factors Associated with Perforated Appendicitis in Elderly Patients Presenting with Signs and Symptoms of Acute Appendicitis . . . notes '[n]ine factors predicted appendiceal rupture:  age . . . male sex . . . preadmission duration of pain . . . interval of time from admission to surgery . . . fever [greater than] 38 degrees [Celsius] . . . left shift in leucocyte count [greater than] 76 [percent] . . . anorexia . . . and a retrocaecally positioned appendix. . . . 

Unfortunately, the Veteran did have a ruptured appendix by the time he was taken to surgery, despite a prompt diagnosis by the [emergency room] physician and being taken without delay to the operating room.  As described in the reference article, Pitfalls in Appendicitis Emergency Medicine Clinics of North America . . . [t]he overall mortality rate for appendicitis is less than [one percent], but it increases to [three percent] if the appendix is ruptured and approaches 15 [percent] in the elderly.   Review of the hospital inpatient records for the      Veteran documents his post-operative care and         slowly deteriorating condition and generally down-hill course, with organ failure, as noted, leading to his death.   I can find no evidence for the Veteran's death being the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of the VA    care or treatment.  

In July 2016, the appellant submitted a private medical opinion from Dr. Martin, who is the Veteran's sister and a retired Board certified anesthesiologist.  Dr. Martin reviewed the Veteran's treatment records and summarized the timeline of events preceding the Veteran's death.  She noted that by 8:06 p.m., the Veteran's condition was classified as ASA IIIE, which according to the American Society of Anesthesiology, denotes a patient with severe systemic disease, definite functional impairment, and in need of emergency care.  She also indicated that during the course of over eight hours after the initial diagnosis of acute appendicitis was confirmed, the infection process likely became blood-born and initiated the process of multi-organ failure.  She opined that the delay in performing lifesaving surgery when there was a clear diagnosis of acute appendicitis and the failure to administer pre-operative broad spectrum antibiotics fell below the standard of care expected   of a reasonable health care provider, and that such failures proximately caused the Veteran's sepsis, which led to multi-organ failure, and ultimately resulted in his death.  In support of this, she provided the following rationale, in relevant part:

The applicable standard of care in the treatment and assessment of [emergency room] patients includes . . . treat[ing] those conditions which threaten 'life and limb' on an immediate basis.  Any responsible physician understands the potential for progression of acute appendicitis.  After rupture of the appendix, the longer  the diagnosis is delayed, the more extensive the spread of infection in the abdomen becomes and the greater damage to abdominal structures occurs.  There is an increasing risk of perforation when surgical therapy is delayed, as    it allows the disease to fester and develop into an abscess/peritonitis. . . .  Here, the VA's treatment fell  well below the standards of care because [the Veteran's] presenting symptoms were totally unambiguous.  The admitting attending [emergency room] physician, the surgical fellow, Dr. [A.], and even [the Veteran's] wife diagnosed acute appendicitis.  In fact, no other differential diagnosis was made.  Prompt surgery was the treatment plan.  It is my expert medical opinion, within a reasonable degree of medical certainty, that had immediate surgery ensued and had broad spectrum antibiotics been started earlier, the bacterial seeding that occurred as the bacteria became blood born would not have led to the ultimate cause of his death, multi-organ failure secondary to sepsis.  

It is undisputed that [the Veteran] went to surgery with     a perforated appendix and had purulent fluid in his abdomen. When that perforation occurred cannot be said with certainty.  What can be said is that when an elderly patient presents, as [the Veteran] did, with all the classic indications of appendicitis, the standard of care clearly requires a rapid workup and timely transfer to surgery.  Indeed, [in] the Journal article to which [the May 2013 VA examiner] referred . . . the conclusion states that  '[t]he incidence of appendiceal rupture, or complications secondary to appendiceal rupture, in elderly patients may be decreased if surgery is expedited when the temperature is elevated or there is a left shift in leucocyte count, especially in men with anorexia.'

As the above evidence shows, [the Veteran's] surgery was clearly NOT EXPEDITED and the possibility of starting broad spectrum antibiotics to prevent blood born sepsis and the seeding of infection from the suppurative appendix to an aortic valve replacement and dacron grafts as well as other organs for all those hours he waited for surgery was not considered.  The unwarranted delay . . . caused him to suffer a fatal injury that would not have been otherwise sustained.  

In October 2016, another VA examiner reviewed the evidence of record and opined that that it is less likely than not that the Veteran's death was caused or became worse as a result of the VA treatment at issue.  Citing medical studies addressing the relationship between the timing of appendectomies and patient outcomes, the examiner provided the following rationale:

In general it is a truism that the sooner the treatment         is provided for a diagnosed condition, the better the outcome.  However that is not necessarily a universal application as exceptions can be found in any generality.  In this particular case, the key issues that need to be addressed are '[w]hat constitutes a reasonable time frame to do an appendectomy once the diagnosis is confirmed' and 'did the [V]eteran's time period fall within that exception[.]'  

Regarding the question of 'what constitutes a reasonable time frame to do an appendectomy once the diagnosis      is confirmed' - The medical literature does state that        a time period of up to 12 hours is acceptable and that       an individual has no increased risk in sustaining complications or perforations from appendicitis.

Regarding the question of '[d]id the [V]eteran's time period fall within that expectation' - The information from the notes and attached correspondence shows that the [V]eteran had his surgery performed about nine hours or so after the appendicitis diagnosis was made. This still was in the stated time frame as related by the medical literature.  

The remainder of the care that the [V]eteran received while under the care of the VA facility shows that it met the standard of care for an appendectomy.  This included his provision for Cefotetan antibiotic prior to his surgery and the administration of Piperacillan/Tazobactam after the surgery was finished.  Both antibiotics were correct for this [V]eteran's particular needs.  

The Board assigns less probative value to the March 2006 and August 2010 VA examiner's opinions because they are not supported by a rationale addressing the delay in performing surgery after the Veteran was transferred to the operating room, which is the crux of the appellant's claim.  The VA examiner indicated that the Veteran's treatment from the time he entered the emergency room until the time he was transferred to the operating room represented "good care delivered in a timely fashion" with "no delay."  However, the examiner did not state that surgery was actually performed without delay or that the more than three-hour lapse between   the Veteran's arrival in the operating room and the performance of surgery met    the standard of care expected of a reasonable health care provider.  Rather, the examiner opined that the delay did not cause the Veteran's death.  However, the only rationale provided to support this conclusion was there were no "serious or unexpected problems during the surgery or in the immediate postoperative period."  The Board assigns less probative value to this opinion because it does not address what effect, if any, the delay in performing surgery likely had on the Veteran's prognosis.  

Likewise, the May 2013 VA examiner noted that the Veteran was promptly diagnosed and "taken without delay to the operating room;" however, he did not state that surgery was actually performed without delay or that the over three-hour lapse between the Veteran's arrival in the operating room and the performance of surgery met the standard of care expected of a reasonable health care provider.  Rather, the examiner opined that the Veteran's death was not caused by the delay.  However, the Board finds that the examiner's rationale actually undermines that conclusion.  Notably, the examiner indicated that over five hours before surgery, the Veteran endorsed the majority of factors identified by the examiner as predictors of appendiceal rupture and that an operative finding of a ruptured appendix would not have been surprising given the Veteran's symptoms.  The examiner also indicated that the interval of time from admission to surgery is a risk factor for appendiceal rupture and that the mortality rate for appendicitis increases from less than one percent to 15 percent if the appendix is ruptured in an elderly patient.  Furthermore, the examiner acknowledged that the appendiceal rupture led to the Veteran's organ failure and eventual death.  Thus, it is not clear how the examiner's rationale supports his opinion.  See id.

The Board finds the July 2016 opinion of Dr. Martin to be probative and persuasive, as it is based on a review of the medical evidence of record and supported with a reasoned medical explanation, which includes citations to medical literature.  See id.  Dr. Martin described the applicable standard of care for a reasonable health care provider as requiring immediate treatment to conditions which threaten the life of a patient.  She explained that any responsible physician would know that the longer an appendectomy is delayed, the greater the risk of appendiceal rupture, and once the appendix ruptures, the infection spreads more extensively.  In this case, the Veteran endorsed multiple risk factors for appendiceal rupture, and by 8:06 p.m., his condition was classified as severe systemic disease, definite functional impairment, and in need of emergency care.  However, surgery was not performed until 12:50 a.m.  She opined that this unwarranted delay in performing surgery and delay in administering pre-operative antibiotics allowed the infection process to become blood-born and initiated the process of multi-organ failure, which ultimately resulted in the Veteran's death.  

The Board finds the October 2016 opinion of the VA examiner to be of somewhat less probative value because the examiner did not discuss the particular facts of the Veteran's case and whether the delay in performing surgery was reasonable under the circumstances, particularly in light of the medical literature cited.  For example, one study cited by the examiner which found "no association between perforation and in-hospital time prior to surgery" noted that the "findings may reflect     selection of those at higher risk of perforation for earlier intervention or the 
effect of antibiotics begun at diagnosis."  The examiner did not address the fact   that the Veteran endorsed many risk factors for appendiceal rupture or the fact that Cefotetan was not administered until several hours after the diagnosis of acute appendicitis was confirmed.  The Board finds that the examiner's failure discuss  the specific circumstances of the Veteran's case as they relate to the medical literature cited diminishes the probative value of the opinion.  See id.

Based on the foregoing, the Board finds that the evidence is at least in equipoise    as to whether the delay in performing the Veteran's appendectomy fell below the standard of care expected of a reasonable health care provider and that the delay proximately caused the Veteran's death.  Therefore, resolving reasonable doubt in the appellant's favor, the Board finds that DIC benefits under the provisions of 38 U.S.C.A. § 1151 are warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


